DETAILED ACTION
	
Introduction
Claims 1-21 are pending. This Office action is in response to Application 17/336,009, filed on 6/1/2021.

Claim Rejections: 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. – The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.1
Claim 2 recites the limitation “further comprising initializing a filter tabs vector with a length of the filter tabs vector,” but the meaning of this limitation is not clear for several reasons. First, the claimed “filter tabs vector” is completely disembodied from the system of claim 1. Therefore, it is not clear whether the filter tabs vector is intended to limit any of the computing, estimating, or selecting steps of claim 1. Second, even if the filter tabs vector is intended to somehow further limit one or more of the computing, estimating, or selecting steps of claim 1, it is not clear how it is intended to limit one or more of these steps. 
Claim 3 recites the limitation “wherein initializing further comprises setting an initial inverse correlation matrix according to an input variants estimate parameter and the length of the filter tabs vector,” but the meaning of this limitation is unclear for several reasons. First, it is not clear whether the “initializing” step recited in claim 3 is intended to further limit the “initializing” step recited in claim 2, or if it is intended to recite another, different initializing step. Second, it is not clear whether the claimed “initial inverse correlation matrix” is intended to limit any of the computing, estimating, or selecting steps of claim 1. Third, even if the initial inverse correlation matrix is intended to further limit one or more of the computing, estimating, or selecting steps of claim 1, it is not clear how it is intended to limit one or more of these steps. 
Claim 4 recites the limitation “wherein computing an average throughput comprises computing a gain vector,” which is broad enough to encompass every possible way of computing an average throughput using a gain vector. However, the specification only discloses one way to compute an average throughput using a gain vector. Therefore, it is not clear what other ways of computing an average throughput using a gain vector, if any, are encompassed within the scope of claim 4. 
Claim 5 recites the limitation “wherein computing an average throughput comprises computing an inverse correlation matrix of throughput estimation values,” which is broad enough to encompass every possible way of computing an average throughput using an inverse correlation matrix. However, the specification only discloses one way to compute an average throughput using an inverse correlation matrix. Therefore, it is not clear what other ways of computing an average throughput using an inverse correlation matrix, if any, are encompassed within the scope of claim 5. 


Claim Rejections: 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 10, 12, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) because they are anticipated by the non-patent literature (NPL) titled “Improving Fairness, Efficiency, and Stability in HTTP-based Adaptive Video Streaming with Festive” (hereinafter, “Jiang”).
Regarding claims 1 and 8, Jiang teaches a method for adaptively selecting a bit rate level for streaming a low latency multimedia stream, the multimedia stream comprising a plurality of segments and each segment comprising a plurality of chunks of video, the method comprising: computing an average throughput based on throughput measurements for a plurality of prior successful chunk downloads (The system computes a harmonic mean of throughput measurements for the last 20 chunks. See section 3.4, pg. 102); based on the average throughput, estimating a future bandwidth of a network connection between a media player and a server (The system uses the harmonic mean of the throughput measurements in conjunction with a real value parameter to predict the bandwidth available to receive the next chunk. See section 4.2, pg. 103); selecting a bit rate level based on the average throughput and the estimated future bandwidth, the bit rate level selected from a plurality of available bit rate levels defined in a manifest file for the low latency multimedia stream (The system selects the bit rate of the next chunk based on the predicted bandwidth. See section 3.2, pg. 101; section 4.2, pg. 103); selecting a network address from the manifest file, the network address corresponding to a stream encoded at the selected bit rate level (The system issues an HTTP get request to the address that corresponds to the next chunk encoded at the selected bit rate. See section 2.1, pg. 98; fig. 1; see also RFC 6983 regarding use of a manifest file to obtain addresses of desired chunks).
Regarding claim 10, Jiang teaches wherein the adaptation logic sets the bit rate based on a measure of a retrieval throughput at which stream data is retrieved (The harmonic mean of throughput measurements is considered to be a measure of retrieval throughput. See section 3.4, pg. 102).
Regarding claim 12, Jiang teaches wherein the adaptation logic further implements an oscillation compensator (The system implements a gradual bit rate change strategy to prevent wild oscillations in bit rate. See section 3.2, pg. 101).
Regarding claim 14, Jiang teaches wherein the ABR controller is configured to output a bit rate at which streaming of the media content is controlled (The system selects a bit rate at which to receive the next chunk. The component that selects the bit rate is considered to be an ABR controller. See section 3.2, pg. 101).
Regarding claim 16, Jiang teaches wherein the ABR controller is configured to implement a throughput-based approach using an estimated throughput (The system uses the estimated throughput measurements for the last 20 chunks, which is considered to be a through-put based approach. See section 3.4, pg. 102).

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 6, 7, 9, 11, 13, 17, and 18 are rejected under 35 U.S.C. 103 because they are unpatentable over Jiang, as applied to claims 1 and 8 above, in further view of the NPL titled “A Control-Theoretic Approach for Dynamic Adaptive Video Streaming over HTTP” (hereinafter, “Yin”).
Regarding claim 6, Jiang does not teach wherein the bit rate level is further selected based on the playback buffer occupancy. However, Yin teaches a hybrid ABR systems that selects a bit rate level based on both a predicted bandwidth availability and a buffer occupancy level. See section 1, pg. 325-326.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jiang so that the system takes into account the buffer occupancy level when selecting the bit rate because doing so is advantages for the reasons set forth by Yin. 
Regarding claim 7, Jiang does not teach further comprising maintaining a buffer occupancy within a range between a minimum threshold and a maximum threshold predetermined for CMAF low latency. However, Yin teaches maintaining a buffer occupancy level within a range between 0 and maximum threshold Bmax, which is predetermined by a service provider. See section 3.1, pg. 327-328. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jiang so that the buffer occupancy level is maintained within a range between 0 and Bmax, where Bmax is predetermined by a service provider, because doing so allows the service provider to determine the optimal maximum buffer occupancy level.
Regarding claim 9, Jiang does not teach wherein the adaptation logic sets the bit rate based on a buffer fill status of the buffer. However, Yin teaches a hybrid ABR systems that selects a bit rate level based on both a predicted bandwidth availability and a buffer occupancy level. See section 1, pg. 325-326.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jiang so that the system takes into account the buffer occupancy level when selecting the bit rate because doing so is advantages for the reasons set forth by Yin. 
Regarding claim 11, Jiang teaches wherein the adaptation logic sets the bit rate based on aa measure of a retrieval throughput at which stream data is retrieved (The harmonic mean of throughput measurements is considered to be a measure of retrieval throughput. See section 3.4, pg. 102), but does not teach wherein the adaptation logic sets the bit rate based on a hybrid approach using a buffer fill status of the buffer and the measure of a retrieval throughput at which stream data is retrieved. However, Yin teaches a hybrid ABR systems that selects a bit rate level based on both a predicted bandwidth availability (which is based on a measure of retrieval throughput) and a buffer occupancy level. See section 1, pg. 325-326.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jiang so that the system takes into account the buffer occupancy level when selecting the bit rate because doing so is advantages for the reasons set forth by Yin. 
Regarding claim 13, Jiang does not teach wherein the adaptation logic further implements a buffer controller and the ABR controller is configured to monitor a playback buffer occupancy using the buffer controller. However, Yin teaches monitoring a playback buffer to determine a buffer occupancy level. Whatever component performs this monitoring function may be considered to be a buffer controller. See section 1, pg. 325-326.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jiang so that the system utilizes a buffer controller to monitor the buffer occupancy level of the playback buffer because doing so is beneficial for the reasons set forth above with respect to claim 6.
Regarding claim 17, Jiang does not teach wherein the ABR controller is configured to implement a buffer-based approach, using a playback buffer occupancy. However, Yin teaches a hybrid ABR systems that selects a bit rate level based on both a predicted bandwidth availability and a buffer occupancy level. See section 1, pg. 325-326.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jiang so that the system takes into account the buffer occupancy level when selecting the bit rate because doing so is advantages for the reasons set forth by Yin. 
Regarding claim 18, Jiang does not teach wherein the ABR controller is configured to implement a hybrid approach using an estimated throughput and a playback buffer occupancy. However, Yin teaches a hybrid ABR systems that selects a bit rate level based on both a predicted bandwidth availability and a buffer occupancy level. See section 1, pg. 325-326.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jiang so that the system takes into account the buffer occupancy level when selecting the bit rate because doing so is advantages for the reasons set forth by Yin. 
Claim 15 is rejected under 35 U.S.C. 103 because it is unpatentable over Jiang, as applied to claim 8 above, in further view of Riggs (US 8,429,516).
Regarding claim 15, Jiang does not teach further comprising a logger configured to record a status of the multimedia player. However, Riggs teaches a media system whereby a media player includes a log report generator for logging the status of a media player. See col. 2, ln. 56-57; fig. 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jian to include a logger to record the status of the media player because doing so allows the media player to provide feedback regarding events associated with playback. 
Claim 19 is rejected under 35 U.S.C. 103 because it is unpatentable over Jiang, as applied to claim 8 above, in further view of Ganesamoorthi (US 6,760,716).
Regarding claim 19, Jiang does not teach wherein the bandwidth forecasting module comprises an adaptive filter configured to implement a recursive least squares approach. However, Ganesamoorthi teaches a system for predicting a value of a process parameter value whereby the value of the process parameter is predicted by an adaptive predictive model comprising a recursive least squares model. See col. 7, ln. 50-57; claim 16. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jiang so that the bandwidth is predicted using an adaptive filter that implements a recursive least squares approach because doing so can reduce the error rate of the bandwidth prediction. 
Claim 20 is rejected under 35 U.S.C. 103 because it is unpatentable over Jiang, as applied to claim 8 above, in further view of Yagnik (US 2022/0036216).
Regarding claim 20, Jiang does not teach the bandwidth forecasting module is configured to implement a deep reinforcement learning approach. However, Yagnik teaches a system for predicting a value of a program variable whereby the value of the program variable is predicted using deep reinforcement learning. See par. 7, 76. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jiang so that the bandwidth is predicted using deep reinforcement learning because doing so allows the system to utilize machine learning to predict the bandwidth. 
Claim 21 is rejected under 35 U.S.C. 103 because it is unpatentable over Jiang, as applied to claim 8 above, in further view of Aras (US 5,884,037).
Regarding claim 8, Jiang does not teach wherein the bandwidth forecasting module is configured to implement an autoregressive integrated moving average approach. However, Aras teaches a system for predicting a bandwidth value whereby the system predicts the bandwidth value using an autoregressive integrated moving average trend analysis. See col. 3, ln. 1-14. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jiang so that the bandwidth is predicted using an autoregressive integrated moving average trend analysis because autoregressive integrated moving average trend analysis provides a flexible means of forecasting future values of a variable, according to Aras. See col. 3, ln. 1-10. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner does not provide prior art rejections of claims 2-5 because doing so requires considerable speculation as to the proper scope of these claims. See MPEP 2173.06.